12-348
         Markaj v. Holder
                                                                                      BIA
                                                                                  Lamb, IJ
                                                                               A088 996 416
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                GERARD E. LYNCH,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       XHOANA MARKAJ,
14                Petitioner,
15
16                          v.                                  12-348
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Sokol Braha, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Cindy S. Ferrier,
27                                     Assistant Director; Michele Y. F.
28                                     Sarko, Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is GRANTED.

 5       Xhoana Markaj, a native and citizen of Albania, seeks

 6   review of a December 30, 2011 decision of the BIA reversing

 7   the May 10, 2010 decision of an Immigration Judge (“IJ”)

 8   denying asylum, withholding of removal and relief under the

 9   Convention Against Torture (“CAT”), and ordering Markaj

10   removed.     In re Xhoana Markaj, No. A088 996 416 (B.I.A. Dec.

11   30, 2011), rev’g No. A088 996 416 (Immig. Ct. N.Y. City May

12   10, 2010).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Because the BIA reversed the IJ’s grant of asylum but

15   relied on the IJ’s findings of fact, we have reviewed the

16   decision of the IJ as modified and supplemented by the BIA.

17   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

18   The applicable standards of review are well established.

19   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009).     Because Markaj

21   does not challenge the BIA’s denial of withholding of

22   removal and CAT relief, we address only asylum.


                                     2
 1       We conclude that the BIA did not err in finding that

 2   Markaj did not establish a nexus to a protected ground as a

 3   member of either the group of “young women in Albania” or

 4   that of “individuals who fear persecution on account of the

 5   enumerated ground of their fear of being transported for

 6   trafficking.”   We remand, however, for the BIA to consider

 7   further her more narrowly defined social group: that of

 8   “young female members of families without a male figure in

 9   Albania.”

10       Markaj’s first proposed group, defined as “young women

11   in Albania,” is insufficiently particular.   See Rreshpja v.

12   Gonzales, 420 F.3d 551, 555 (6th Cir. 2005) (finding the

13   proposed social group of “young (or those who appear to be

14   young), attractive Albanian women” is not cognizable because

15   it is a “generalized, sweeping” classification); see also

16   Ucelo-Gomez v. Mukasey, 509 F.3d 70, 74 (2d Cir. 2007)

17   (upholding the BIA’s interpretation that defining a social

18   group based on class status is insufficiently particular);

19   Gomez v. INS, 947 F.2d 660, 664 (2d Cir. 1991) (deeming the

20   characteristics of youth and gender overly broad).




                                   3
 1       Markaj’s second proffered social group, “individuals

 2   who fear persecution on account of the enumerated ground of

 3   their fear of being transported for trafficking,” also

 4   fails.      A persecuted social group may not be defined

 5   circularly, by the persecution that its members suffer or

 6   fear.    Members of the group are not targeted because they

 7   fear persecution; they must be persecuted for some other

 8   reason to provide a basis for an asylum claim.     See Ucelo-

 9   Gomez, 509 F.3d at 73 (stating that a social group may not

10   be defined exclusively by the fact that its members have

11   been subjected to harm); see also Rreshpja, 420 F.3d at 556.

12       Markaj proffers a third possible social group, however:

13   “young female members of families without a male figure in

14   Albania.”     Markaj sufficiently exhausted this argument by

15   identifying this social group in her brief to the BIA.

16   Because the BIA failed to consider this definition, we

17   remand to the BIA to determine in the first instance if the

18   group is cognizable.     See Gonzales v. Thomas, 547 U.S. 183,

19   186 (2006).

20       For the foregoing reasons, the petition for review is

21   GRANTED.     The pending request for oral argument in this

22   petition is DENIED in accordance with Federal Rule of


                                     4
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk




                                 5